DETAILED ACTION

Response to Arguments

	Applicant’s amendment filed on February 23, 2021 is acknowledged. Currently Claims 1-17 are pending. Claims 1, 9 and 17 has been amended.

	Applicant's arguments with respect independent claims 1, 9 and 17 have been considered but are moot in view of the new ground(s) of rejection. Amended claims 1, 9 and 17 results in a different scope than that of the originally presented Claims 1, 9 and 17 respectively.


On page 9 of the applicant’s remarks, “Applicant respectfully submits any combination of the cited references fails to disclose at least the features (emphasis added) "simultaneously extracting, by the imaging device: a semantic information from each of the color channels of the at least one input image; and a color correlation information from each of the color channels of the at least one input image; and generating, by the imaging device, at least one output image having an image quality that AMENDMENT UNDER 37 C.F.R. § 1.111 Attorney Docket No.: Q247321Appln. No.: 16/423,774is enhanced compared to the input image, based on the extracted semantic information and the  extracted color correlation information"

	The examiner respectfully disagrees. The examiner assert that combination of the references teaches “simultaneously extracting, by the imaging device: a semantic information from each of the color channels of the at least one input image; and a color correlation information from each of the color channels of the at least one input image”

Couprie teaches simultaneously, by the imaging device: generating, by the imaging device, at least one output image based on the extracted semantic information and the extracted color correlation information. (Coupri, Section 2.1, page 2-3 and Figure 1, producing, by a dense feature extractor, a series of feature vectors wherein RGB depth image are transformed through a Laplacian pyramid; computing a single segmentation of the image into superpixels to exploit 
Since the dense feature vector extracts feature vectors contains both color information and semantic information and the feature vectors are formed in one instant and contained in one entity, both color information and semantic information is extracted simultaneously.
Couprie does not provide additional details of the color/semantic information or that is from an image instead of a depth image. Couprie is relied onto to teach “both color information and semantic information is extracted simultaneously”
 Loui teaches extracting a semantic information from each of the color channels of the at least one input image; and (Loui, Paragraph [0023], extract features such as feature information on a semantic-level)
extracting a color correlation information from each of the color channels of the at least one input image (Loui, Paragraph [0023], extract features such as feature information such as color and texture)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Loui into Coupri because by extracting semantic and color information instead of extracting feature vectors will provide an alternative to receive the same results as in extracting feature vectors.
For the above reasons, the examiner asserts the combination of Coupri in view of Loui teaches “simultaneously extracting, by the imaging device: a semantic information from each of the color channels of the at least one input image; and a color correlation information from each of the color channels of the at least one input image”
 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Couprie et al, “Indoor Semantic Segmantation using depth images” as provided in the applicant’s information disclosure statement in view of Loui et al. US2003/0147558 hereinafter referred to as Loui and Watanabe et al. US2007/0262985 hereinafter referred to as Watanabe.

As per Claim 1, Couprie teaches a method of DNN-based image processing by an imaging device, the method comprising:
obtaining, by the imaging device, at least one input image with a plurality of color channels; (Couprie, Section 2.1, input image is a RGB depth image)
simultaneously, by the imaging device: generating, by the imaging device, at least one output image based on the extracted semantic information and the extracted color correlation information. (Couprie, Section 2.1, page 2-3 and Figure 1, producing, by a dense feature extractor, a series of feature vectors wherein RGB depth image are transformed through a Laplacian pyramid; computing a single segmentation of the image into superpixels to exploit natural contours of the image in parallel. The feature vectors are interpreted to contain color information and semantic (depth information). Since the dense feature vector extracts feature vectors contains both color information and semantic information and the feature vectors are formed in one instant and contained in one entity, both color information and semantic information is extracted simultaneously) 
Couprie does not explicitly teach extracting a semantic information from each of the color channels of the at least one input image; and 

Loui teaches extracting a semantic information from each of the color channels of the at least one input image; and (Loui, Paragraph [0023], extract features such as feature information on a semantic-level)
extracting a color correlation information from each of the color channels of the at least one input image (Loui, Paragraph [0023], extract features such as feature information such as color and texture)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Loui into Couprie because by extracting semantic and color information instead of extracting feature vectors will provide an alternative to receive the same results as in extracting feature vectors.
Coupri in view of Loui does not explicitly teach generating at least one output image having an image quality that is enhanced compared to the input image, based on the semantic information and the color correlation information.
Watanabe teaches generating at least one output image having an image quality that is enhanced compared to the input image, based on the semantic information and the color correlation information (Watanabe, Figure 2, “image data input”, S11-S16, image data input goes through correction and outputted. The correction will enhance the input image)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Watanabe into Couprie in view of Loui because by providing utility for the extracted semantic and color information of Coupri in view of Loui by using the information to correct the input image and output a corrected image.                              
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 1.

As per Claim 9, Claim 9 claims an image device performing the method as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claim 17, Claim 17 claims a non-transitory computer-readable recording medium performing the method as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Couprie et al, “Indoor Semantic Segmentation using depth images” as provided in the applicant’s information disclosure statement in view of Loui et al. US2003/0147558 hereinafter referred to as Loui and Watanabe et al. US2007/0262985 hereinafter referred to as Watanabe as applied to Claim 1 and 9 respectively and further in view of Feichtenhofer et al. “Convolutional Two-Stream Network Fusion for Video Action” as provided in the applicant’s information disclosure statement hereinafter referred to as Feichtenhofer.


As per Claim 2, Couprie in view of Loui and Watanabe teaches the method of claim 1, 
Couprie in view of Loui and Watnabe does not explicitly teach further comprising performing, by the imaging device, a channel-wise fusion of the semantic information and the color correlation information. 
Feichtenhofer teaches further comprising performing, by the imaging device, a channel-wise fusion of the semantic information and the color correlation information. (Feichtenhofer, page 3, Section 3.1, “Spatial Fusion” fusing layers between two layers)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Feichtenhofer into Couprie in view of Loui and Watnabe because by performing fusion of two convolution layers instead of keeping them separate as seem in Couprie will provide the same result with fewer drawbacks than if there was no channel-wise fusion of the semantic information and the color correlation information
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 2.
As per Claim 10, Claim 10 claims the same limitation as Claim 2 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claim 2.

Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Couprie et al, “Indoor Semantic Segmantation using depth images” as provided in the applicant’s information disclosure statement in view of Loui et al. US2003/0147558 hereinafter referred to as Loui and Watanabe et al. US2007/0262985 hereinafter referred to as Watanabe as applied to Claim 1 and 9 respectively and further in view of Howard et al. “MobileNets: Efficient Convolutional Neural Networks for Mobile Vision Applications” as provided in the applicant’s information disclosure statement hereinafter referred to as Howard.


As per Claim 5, Couprie in view of Loui and Watanabe teaches the method of claim 1, 
Couprie in view of Loui and Watanabe does not explicitly teach wherein the extracting the semantic information comprises extracting the semantic information by using Depth-Wise convolution. 
	Howard teaches wherein the extracting the semantic information comprises extracting the semantic information by using Depth-Wise convolution. (Howard, page 3, Section 3.1, depthwise convolution applied to each input channel)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Howard into Couprie in view of Loui and Watanabe because by utilizing depth-wise convolution to extract data will result in an efficient and reliable extraction of data. 
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 5.




As per Claim 6, Couprie in view of Loui and Watanabe teaches the method of claim 1, 
Couprie in view of Loui and Watanabe does not explicitly teach wherein the extracting the color correlation information comprises extracting the color correlation information by using Point-Wise convolution.  
	Howard teaches wherein the extracting the color correlation information comprises extracting the color correlation information by using Point-Wise convolution.  (Howard, page 3, Section 3.1, pointwise convolution applied)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Howard into Couprie in view of Loui and Watanabe because by utilizing point-wise convolution to extract data will result in an efficient and reliable extraction of data. 
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 6.

As per Claim 13-14, Claim 13-14 claims the same limitation as Claims 5-6 and is dependent on a similarly rejected independent claim. Therefore the rejection and rationale are analogous to that made in Claims 5-6.


Allowable Subject Matter
Claims 3-4, 7-8, 11-12 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666